Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-13, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd at al. (US 2018/0312698 A1) in view of Nowak et al. (US 2014/0162022 A1) and Couturier (WO 2016/090468 A1) and in view of the evidence of Mechanical Rubber.
Regarding Claims 1 and 7-8, Elsbernd discloses an article comprising a liquid and ice repellant layer (paras 0001, 0014, 0022) on a metal substrate such as iron, aluminum, copper, nickel, zinc, cobalt, or tin (para 0073). 
Elsbernd discloses the repellant layer can be applied as multiple layers (i.e. first and second chemical compositions) where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed thicknesses of each layer and the claimed overall thickness of the coating (i.e. two layers, each 5 microns thick, yields a total thickness of 10 microns). The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A hardness of 70, 80 or up to 100 (para 0050) which, according to the evidence of Mechanical Rubber, converts to a Shore D hardness of 22, 29, or up to 58, respectively.
Elsbernd further discloses ice adhesion of less than 200 kPa (para 0018) and that the contact angle of the repellant layer is hydrophobic (para 0019). 
Elsbernd discloses an embodiment where the metal substrate is an aluminum beam 0.63 cm thick (para 0203). Alternatively, it would be obvious to choose thickness of substrate, including that claimed, depending on the end use of the article.
Elsbernd does not disclose that the polymeric coating is anisotropic.
Nowak discloses structural coatings with anti-icing properties (Abstract) which uses discrete templates which are anisotropic (paras 0072-0073) in order to promote surface roughness which inhibits wetting of water (para 0044) and inhibits water infiltration (para 0084). 
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd to incorporate the teachings of Nowak to produce the article wherein the polymeric coating has an anisotropic discrete template. Doing so would promote surface roughness and inhibit water infiltration and wetting.
Elsbernd in view of Nowak does not disclose the icephobic material comprises polysiloxane which comprises epoxy modified silicone.
Couturier discloses epoxy silicone (i.e. epoxy polysiloxane) coating compositions for ice shedding (pg 7, paras 5- 6) where the epoxy has EEW of 100-5000 (pg 7, paragraph 7). The composition can substantially reduce or eliminate ice accretion (pg 2, para 4).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Nowak to incorporate the teachings of Courtier to produce the article wherein the icephobic material addition comprises the epoxy silicon coating composition of Couturier. Doing so would substantially reduce or eliminate ice accretion.
While there is no disclosure in Elsbernd in view of Nowak and Couturier that the second chemical composition layer has a sand erosion value or ice adhesion after 5 cycles as claimed, or that the article is non-isotropic and exhibits no failure after exposure or pull-off strength as claimed, given that Elsbernd in view of Nowak and Couturier disclose an article comprising anisotropic polymeric coating identical to those used in the present invention, including epoxy modified silicone, it is clear that the article and the second chemical composition layer would inherently possess and exhibit the properties identical to that claimed.
Regarding Claim 3, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses successive layers of the polymeric coating on the substrate (para 0062).
Regarding Claims 4 and 5, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above, 
Regarding Claims 9 and 10, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. While there is no disclosure in Elsbernd in view of Nowak and Couturier that the article exhibits pull-off strength as claimed, given that Elsbernd in view of Nowak and Couturier disclose an article comprising anisotropic polymeric coating identical to those used in the present invention, it is clear that the article would inherently exhibit the pull-off strength identical to that claimed.
Regarding Claim 11, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is an automotive, air craft or sporting component (para 0006). 
Regarding Claim 12, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is a component for telephone or electrical cables (i.e. cylindrical objects) (para 0006).
Regarding Claim 13, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd 
Regarding Claim 21, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the surface layer (i.e. polymeric coating) is predominantly a solid and may comprise less than 0.001% liquid lubricant (including 0%) and 99.5% or greater is a solid material (including 100%) (para 0022). Therefore, it would be obvious to produce the article wherein the polymeric coating is free of liquids in its cured form.
Regarding Claim 22, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Nowak further discloses that the discrete templates create a surface roughness from about 10 nanometers to 10 microns, such as from about 50 nanometers to about 1 micron (para 0078).
Regarding Claim 23, 25-26, and 29, 
Elsbernd discloses the repellant layer can be applied as multiple layers (i.e. first and second chemical compositions) where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed thicknesses of each layer and the claimed overall thickness of the coating (i.e. two layers, each 5 microns thick, yields a total thickness of 10 microns). The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A hardness of 70, 80 or up to 100 (para 0050) which, according to the evidence of Mechanical Rubber, converts to a Shore D hardness of 22, 29, or up to 58, respectively.
Elsbernd further discloses ice adhesion of less than 200 kPa (para 0018) and that the contact angle of the repellant layer is hydrophobic (para 0019). 
Elsbernd discloses an embodiment where the metal substrate is an aluminum beam 0.63 cm thick (para 0203). Alternatively, it would be obvious to choose thickness of substrate, including that claimed, depending on the end use of the article.
Elsbernd does not disclose that the polymeric coating is anisotropic.
Nowak discloses structural coatings with anti-icing properties (Abstract) which uses discrete templates which are anisotropic (paras 0072-0073) in order to promote surface roughness which inhibits wetting of water (para 0044) and inhibits water infiltration (para 0084). Nowak further discloses that the discrete templates create a surface roughness from about 10 nanometers to 10 microns, such as from about 50 nanometers to about 1 micron (para 0078).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd to incorporate the teachings of Nowak to produce the article wherein the polymeric coating has an anisotropic discrete template, creating a surface roughness from about 10 nanometers to 10 microns, such as from about 50 nanometers to about 1 micron. Doing so would promote surface roughness and inhibit water infiltration and wetting.
Elsbernd in view of Nowak does not disclose the icephobic material comprises polysiloxane which comprises epoxy modified silicone.
Couturier discloses epoxy silicone (i.e. epoxy polysiloxane) coating compositions for ice shedding (pg 7, paras 5- 6) where the epoxy has EEW of 100-5000 (pg 7, paragraph 7). The composition can substantially reduce or eliminate ice accretion (pg 2, para 4).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Nowak to incorporate the teachings of Courtier to produce the article wherein the icephobic material addition comprises the epoxy silicon coating composition of Couturier. Doing so would substantially reduce or eliminate ice accretion.
While there is no disclosure in Elsbernd in view of Nowak and Couturier that the second chemical composition layer has a sand erosion value or ice adhesion after 5 cycles as claimed, or that the article is non-isotropic as claimed, given that Elsbernd in view of Nowak and Couturier disclose an article comprising anisotropic polymeric coating identical to those used in the present invention, including epoxy modified silicone, it is clear that the article and the second chemical composition layer would inherently possess and exhibit the properties identical to that claimed.
Regarding Claim 24, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 23 above, including that the polymeric coating comprises the composition of Couturier, which comprises an epoxy resin with an EEW of 100-5000 (pg 7, para 7).
Regarding Claim 27, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 23 above. While there 
Regarding Claim 28, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 23 above. Elsbernd further discloses the surface layer (i.e. polymeric coating) is predominantly a solid and may comprise less than 0.001% liquid lubricant (including 0%) and 99.5% or greater is a solid material (including 100%) (para 0022). Therefore, it would be obvious to produce the article wherein the polymeric coating is free of liquids in its cured form.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Nowak and Couturier as applied to claim 1 above, and further in view of Kita et al. (US 5647919).
Regarding Claim 2,
Kita discloses an aluminum allow having a grain size limited to between 40 and 1000 nm. When the grain size is less than 40 nm, ductility is unsatisfactory, but if the grain size is greater than 1000 nm, there is a rapid lowering in strength (Col 2, lines 2-7). 
I would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Nowak and Couturier to incorporate the teachings of Kita to produce the article wherein the metal substrate comprises an aluminum alloy having a grain size between 40 and 1000 nm. Doing so would maintain satisfactory ductility and strength.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Nowak and Couturier as applied to claim 1 above, and further in view of Ranganathan et al. (US 2017/0321077 A1).
Regarding Claim 6, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above, but does not disclose the polymeric coating comprising adhesion promotors.
Ranganathan discloses a polymeric coating composition which reduces ice adherence and ice accumulation (para 0007). Ranganathan discloses the use of adhesion promotors in the composition, to improve adhesion of the coating to an article (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd in view of Nowak and Couturier to incorporate the teachings of Ranganathan and produce the article wherein the polymeric coating comprises adhesion promotors. Doing so would improve adhesion of the coating to the article.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks, pg 8) that Elsbernd comprises a liquid lubricant, and therefore does not meet the Claim 1 (ib) limitation. 
However, Claim 1 only says that the icephobic material representing up to 25% of the second composition is comprised entirely of solids, and does not exclude the use of liquid repellant also being present. Further, Elsbernd discloses the surface layer (i.e. polymeric coating) is predominantly a solid and may comprise less than 0.001% liquid lubricant (including 0%) and 99.5% or greater is a solid material (including 100%) (para 0022). Therefore, it would be obvious to produce the article wherein the polymeric coating is composed entirely of solids.
Applicant argues (Remarks, pg 9) that Elsbernd only discloses the non-flourinated polymer binder having the Shore A hardness, while the claim requires the entire cured second composition to have the claimed Shore A hardness.
However, the composition of the repellent layer does not require liquid as set forth in paragraph 48 above and the solid fluorochemical repellent material can be used in an amount as low as 0.005% wherein such small amount would not be expected to significantly affect the hardness imparted by the non-fluorinated polymer binder. Therefore, given the broad Shore D hardness presently claimed, i.e.  at least 20, given the broad Shore D hardness disclosed by Elsbernd for the non-fluorinated polymer binder, i.e. less than 58, and given that the repellant layer does not require liquid and only requires small amounts of solid fluorochemical repellant material, it is the examiner's position, absent evidence to the contrary, that the entire cured second composition of Elsbernd would also have a Shore D hardness of less than 58 which would overlap the hardness presently claimed.
Applicant argues (Remarks, pg 10) that the ice adhesion values of Elsbernd pointed to in the OA are actually for bare aluminum, and not for the coating material. Applicant argues that the examples of Elsbernd disclose an average ice adhesion strength of the film of 304kPa, and that while one examples has an ice 
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Table 7 of Elsbernd does disclose an embodiment having ice adhesion of 134 kPa. Elsbernd also discloses that 99.5% or more of the coating material may be a solid material (including 100%) (para 0022). Therefore, it would be obvious to produce the article wherein the polymeric coating is liquid-free and has an ice adhesion strength of 134 kPa (i.e. less than 200 kPa); this liquid-free coating would not suffer the effects to ice adhesion from repeated icing/deicing cycles as described by the applicant. Given that Elsbernd in view of Nowak and Couturier disclose a liquid-free polymeric coating identical to that claimed in the present invention, including epoxy modified silicone, it is clear that the second chemical composition layer would inherently possess the properties identical to that claimed absent evidence to the contrary.
Applicant argues (Remarks, pgs 11-14) that the coating of Nowak is “structurally distinct and completely unrelated” to Elsbernd, that the template materials of Nowak would not meet the solubility requirements of Elsbernd, and that the porosity required by Nowak would be nullified by the liquid lubricant of Elsbernd, so there would be no motivation to modify Elsbernd using Nowak.
However, Nowak is only used as teaching reference in order to teach the use of discrete templates which are anisotropic (paras 0072-0073) in order to promote surface roughness which inhibits wetting of water (para 0044) and inhibits water infiltration (para 0084). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). The porosity and any additional components disclosed by Nowak are not being taught into Elsbernd. Additionally, there is motivation to combine Nowak with Elsbernd, namely to promote surface roughness and inhibit water infiltration and wetting. It is also noted that the surface roughness disclosed by Nowak created by 
Nowak further discloses that the discrete particles may comprise iron oxides (para 0024) which are insoluble in water and are therefore within the requirements of Elsbernd (Elsbernd, para 0024, requires a solubility in water of 0 to 0.01 g/L).
Further, since Elsbernd teaches that the polymer composition layer may be liquid free (para 0022), as discussed above, there would be no liquid lubricant to nullify the porosity promoted by the discrete templates of Nowak.
Applicant argues (pg 14) that Elsbernd teaches against the use of Si and Si-O containing materials, and therefore teaches against the modifications proposed in view of Couturier.
However, while Elsbernd teaches that in typical embodiments the fluorochemical material is free of silicone and siloxane linkages, it is only this specific material in Elsbernd that is disclosed as being free of these materials. There is nothing in the reference that teaches away from using other additional silicone or siloxane-containing materials such as epoxy polysiloxane as disclosed by Couturier.
Applicant argues (pg 15) against the inherency rejections in Claim 1, with respect to the sand erosion value, lack of failure after exposure to at least one temperature cycle, and pull-off strength. Applicant supports their argument by noting the lubricating liquids disclosed by Elsbernd and the inorganic salt disclosed by Nowak would affect these properties.
However, Applicant provides no evidence to support this argument. As discussed above, Elsbernd disclosed the polymer composition may be liquid-free (para 0022). Further, Nowak is only used as teaching reference in order to teach the use of discrete templates which are anisotropic (paras 0072-0073) in order to promote surface roughness which inhibits wetting of water (para 0044) and inhibits water infiltration (para 0084), not the use of the inorganic salts.
Applicant argues (Remarks, pg 16) that Claim 3 requires the polymeric coating to be compositionally graded or layered in the deposition direction.
However, Elsbernd discloses successive layers of the polymeric coating on the substrate (para 0062).
Applicant notes (Remarks, pg 16) the amendment to Claim 6 overcomes the rejection of record, since the amended Claim 6 now requires adhesion promotors.
In light of the amendment to Claim 6, Claim 6 is now rejected over Elsbernd in view of Nowak and Couturier and further in view of Ranganathan, as discussed above. 
Applicant argues (Remarks, pgs 16-17) against the inherency rejections in Claims 9 and 10, with respect to pull off strength. Applicant supports their argument by noting the lubricating liquids disclosed by Elsbernd and porosity disclosed by Nowak would affect these properties.
However, as discussed above, Elsbernd disclosed the polymer composition may be liquid-free (para 0022). Applicant also provides no evidence to support their argument that the porosity promoted by the discrete templates of Nowak would negatively affect pull off strength. Applicant does mention paras 0017 and 0024 of the present published specification, however these paragraphs refer to roughness of the polymer coating affecting adhesion to the substrate and affecting ice adhesion. Nowak discloses that the discrete templates create a surface roughness from about 10 nanometers to 10 microns, such as from about 50 nanometers to about 1 micron (para 0078). These ranges are within those described by the present specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787